ATTORNEY GRIEVANCE COMMISSION                                IN THE
  OF MARYLAND                                                COURT OF APPEALS
                                                 •           OF MARYLAND
               Petitioner
                                                             Misc. Docket AG Nos. 20 & 78
V.
                                                             September Term, 2016

MARC GREGORY SNYDER                                          In the Circuit Court
                                                             for Baltimore City
               Respondent.                       •           24-C-16-4247 AG

                                                 ORDER

       This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Marc Gregory Snyder, to indefinitely suspend the

Respondent from the practice of law. The Court having considered the Petition and the record

herein, it is this 3rd day of February, 2017.

       ORDERED, that, thirty (30) days from the date of this Order, Respondent, Marc Gregory

Snyder, be indefinitely suspended from the practice of law in the State of Maryland for violation of

Rules 1.1, 1.3, 1.4, 1.5, 1.15(a), (c) and (d), 1.16(d), 8.1(b) and 8.4 (a) and (d) of the Maryland

Lawyers' Rules of Professional Conduct; and it is further

        ORDERED, that the Respondent shall not petition for reinstatement unless and until he has

been deemed fit to practice law by a medical provider acceptable to Bar Counsel; and it is further

        ORDERED, that, thirty (30) days from the date of this Order, the Clerk of this Court shall

remove the name of Marc Gregory Snyder from the register of attorneys in the Court and certify that

fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-736(d).


                                                       /s/ Clayton Greene Jr.
                                                      Senior Judge